NUMBERS 13-09-00692-CR & 13-09-00693-CR

                                    COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                           CORPUS CHRISTI - EDINBURG


                                 IN RE: RAYMOND D. HALE, II


                             On Petition for Writ of Mandamus.



                               MEMORANDUM OPINION
                 Before Justices Rodriguez, Garza, and Benavides
                        Memorandum Opinion Per Curiam 1

        Relator, Raymond D. Hale, II, filed a pro se petition for writ of mandamus in the

foregoing causes on December 21, 2009, seeking to compel the Honorable Nelva

Gonzales Ramos, Presiding Judge of the 347th District Court of Nueces County, to rule on

relator’s motions for nunc pro tunc judgments addressing his jail time credit.2




        1
          See T EX . R . A PP . P . 5 2 .8 (d ) (“W hen denying relief, the court m ay hand dow n an opinio n but
is not required to do so.”); T EX . R . A PP . P . 47.4 (distinguishing opinions and m em orandum opinions).

        2
          W e note that the record currently before the Court indicates that the respondent has already issued
orders pertaining to the correction of relator’s tim e credit on July 12, 2007, January 13, 2009, and February
13, 2009.
       It is the relator's burden to provide this Court with a sufficient petition and record to

establish his right to mandamus relief. See generally TEX . R. APP. P. 52. Specifically, for

instance, the relator must file an appendix with the petition for writ of mandamus, and the

appendix must include, inter alia, a certified or sworn copy of any order complained of, or

any other document showing the matter complained of. See id. 52.3(k). The relator must

also file a record including a “certified or sworn copy of every document that is material to

the relator's claim for relief and that was filed in any underlying proceeding,” and “a

properly authenticated transcript of any relevant testimony from any underlying proceeding,

including any exhibits offered in evidence, or a statement that no testimony was adduced

in connection with the matter complained.” See id. 52.7(a). Further, relator must file a

certification with the petition for the petition for writ of mandamus stating that every factual

statement in the petition is supported by competent evidence included in the appendix or

record. See id. 52.3(j). Finally, the petition for writ of mandamus must contain a “clear and

concise argument for the contentions made, with appropriate citations to authorities and

to the appendix or record.” See id. 52.3(h).

       In the instant case, relator has failed to meet these requirements and has thus failed

to provide this Court with a petition and record sufficient to establish his right to mandamus

relief. Specifically, relator contends that the respondent has failed to act on his “last two

nunc pro tunc motions,” however, relator has neither included these documents in the

appendix or record, nor has he included documentation showing that the motions have

been provided to the respondent for her consideration, nor that she has refused or failed

to rule on said motions.




                                               2
       Accordingly, the petition for writ of mandamus in these causes is DENIED. See TEX .

R. APP. P. 52.8(a).


                                                                     PER CURIAM

Do not publish. See TEX . R. APP. P. 47.2(b).

Delivered and filed the
5th day of January, 2010.




                                            3